Citation Nr: 1439579	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The record reflects the Appellant served on active duty for training (ACDUTRA) from March 1985 to August 1985.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which found that new and material evidence had not been received to reopen the previously denied claim.  However, the RO appears to have subsequently made an implicit determination that new and material evidence was received in that it addressed the merits of the underlying service connection claim in the June 2011 Statement of the Case (SOC).  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Service connection for hearing loss was previously denied by a July 1992 rating decision.  The Appellant was informed of that decision, including his right to appeal, and did not appeal.

3.  New and material evidence was not received within the appeal period of the July 1992 rating decision.

4.  The evidence received since the last prior denial of service connection for hearing loss was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

5.  The record reflects the Appellant had evidence of a hearing loss disability of the left ear on a March 1985 audio evaluation, as well as evidence of high frequency hearing loss in the right ear.

6.  The competent medical and other evidence of record is against a finding the Appellant's current bilateral hearing loss disability was incurred in or aggravated by his military service.


CONCLUSIONS OF LAW

1.  The July 1992 rating decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.203, 20.1103 (2013)

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for hearing loss, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for a grant of service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.306, 3.385 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Initially, the Board notes that, for the reasons detailed below, it finds new and material evidence has been received to reopen the hearing loss claim.  Therefore, no further discussion of VA's duties to notify and assist are warranted with respect to this aspect of the Appellant's appeal.

In regard to the underlying service connection claim, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Here, the Appellant was sent pre-adjudication notice via a letter dated in March 2010, prior to the April 2010 rating decision that is the subject of this appeal.  This letter, in pertinent part, informed the Appellant of what was necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate his appeal and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Appellant's service treatment records are on file, as are various post-service medical records.  Further, the Appellant has had the opportunity to present evidence and argument in support of this claim, to include at the August 2012 Board hearing.  Nothing indicates the Appellant has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified any outstanding evidence which relates the etiology of his current bilateral hearing loss disability to service.  Moreover, the record was kept open for 60 days following this hearing to afford the Appellant the opportunity to submit additional evidence, but no such evidence appears to have been received.

With respect to the aforementioned August 2012 hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked questions to clarify the Appellant's contentions, and suggested he could submit additional evidence such as a medical opinion or lay statements.  See Transcript pp. 8, 11-12, 14-15, 17.  Moreover, the Appellant, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Finally, neither the Appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes the Appellant was accorded a VA medical examination in May 2011 which included an opinion that addressed the etiology of the current bilateral hearing loss disability.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Appellant, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the May 2011 VA examination, and the Appellant has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Appellant has been satisfied in this case.

Legal Criteria and Analysis

The Appellant seeks service connection for bilateral hearing loss.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2013).  

Under the law, active service includes (1) active duty, (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  According to 38 U.S.C.A. § 1153, a "preexisting injury or disease will be considered to have been aggravated by active . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

In this case, service connection for hearing loss was previously denied by a July 1992 rating decision.  The Appellant was informed of that decision, including his right to appeal, and did not appeal.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this case, however, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  Thus, new and material evidence was not received within the appeal period of that decision.  Consequently, the July 1992 rating decision is final.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Here, the record reflects that the claim was previously denied, at least in part, because the record did not reflect the Appellant had a hearing loss disability of the right ear as defined by 38 C.F.R. § 3.385.  In this case, the evidence added to the record does include such evidence, to include a May 2011 VA audio examination.  Moreover, the Appellant has provided additional details regarding his in-service ear problems and post-service hearing difficulties that were not of record at the time of the prior denial in July 1992.  The Board also notes that the evidence submitted to reopen a claim is presumed to be credible for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for hearing loss was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been received to reopen the previously denied claim in accord with 38 C.F.R. § 3.156(a).

Adjudication of the Appellant's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen the claim is credible without regard to the other evidence of record no longer applies.

The Board also wishes to reiterate the fact that the RO appears to have made an implicit determination new and material evidence had been received, in that it addressed the merits of the underlying service connection claim in the June 2011 SOC.  The RO's consideration of the merits of the underlying claim is further demonstrated by the fact the Appellant was accorded a VA examination in this case, as the law does not require an examination in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  Nevertheless, pursuant to the holdings of Barnett, supra, and Jackson, supra, the Board must still find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  However, inasmuch as the RO has already addressed the merits of the service connection claim, the Appellant is not prejudiced by the Board also addressing the merits of this case.  See Bernard, supra.  

The Appellant has essentially contended that he had no hearing problems prior to his March to August 1985 period of service; that he developed an ear infection during this period for which he received treatment such as the insertion of a tube to his ear(s); and that he has had recurrent hearing loss since this period.

The Board acknowledges that the Appellant's service treatment records reflect he was treated for otitis media during the March to August 1985 period of service, which included pneumatization tube insertion in the left ear.  Further, audiological evaluation conducted as part of an October 1984 enlistment examination indicated his hearing was within normal for both ears.  Specifically, this evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
--
5
10
5
15
--
LEFT
--
5
10
5
10
--

However, a March 1985 audio evaluation at the start of the relevant period of service revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
10
0
5
20
30
LEFT
40
20
5
5
35
5

These findings the Appellant had evidence of a hearing loss disability of the left ear pursuant to 38 C.F.R. § 3.385; as well as evidence of hearing loss pursuant to Hensley, supra, at 6000 Hertz for the right ear.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Further, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, a June 1985 audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
30
30
25
35
50
60
LEFT
35
30
20
30
50
45

As such, it indicated a hearing loss disability for both ears per 38 C.F.R. § 3.385.  However, a subsequent July 1985 audiogram indicated improvement for all levels of the right ear; and at the 2000 to 6000 levels for the left ear.  Specifically, it indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
25
10
10
25
20
LEFT
35
35
15
15
25
15

An audiogram conducted later in July 1985 indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
20
5
10
20
15
LEFT
60
30
15
15
55
20

A December 1986 service audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
15
5
--
20
--
LEFT
60
30
10
--
30
--

Audiological evaluation conducted as part of a January 1989 service examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
25
20
10
20
15
35
LEFT
70
40
40
35
55
25

A June 1992 VA audio audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
25
5
15
15
15
LEFT
60
35
15
25
45
30

Speech recognition scores were 100 percent both ears.

The Board also takes notes of the fact the more recent May 2011 VA audio examination evaluation revealed pure tone thresholds, in decibels, as follows:









HERTZ



500
1000
2000
3000
4000
Average
RIGHT
50
40
25
25
20
27.5
LEFT
65
55
25
15
30
31.25

Speech recognition scores were 96 percent for both ears.

A review of the aforementioned audiological findings indicates fluctuating results regarding the Appellant's hearing for both ears both during and since the March to August 1985 period of service.

In view of the evidence of preexisting hearing loss at the time of the Appellant's entry into the March to August 1985 period of service, as well as the fluctuating audiological findings thereafter, the Board finds that competent medical evidence is required to resolve this case.  Here, nothing on file shows that the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The only competent medical opinion of record to address the etiology of the Appellant's hearing loss is that of the May 2011 VA audio examination, which is against the claim.  Specifically, the examiner opined that the Appellant's hearing loss was not caused by or a result of or aggravated by the Appellant's active duty military service.  The examiner also referred to the in-service audiological findings in support of this opinion.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a claimant for a long period of time or through a factually accurate medical history reported by a claimant.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has already noted that the VA examiner is presumed qualified to render a competent medical opinion, and was familiar with the Appellant's medical history from review of the VA claims folder.  Further, the examiner summarized relevant records in the examination report, as well as the Appellant's contentions regarding this claim.  The examiner's opinion was not expressed in speculative or equivocal language.  Moreover, the examiner supported this opinion by stated rationale with reference to relevant medical records for the hearing loss.  Consequently, the Board concludes that this opinion is adequate, persuasive, and entitled to significant probative value regarding the etiology of the Appellant's hearing loss.

For these reasons, the Board finds the competent medical and other evidence of record is against a finding the Appellant's current bilateral hearing loss disability was incurred in or aggravated by his military service.  No other basis for establishing service connection is demonstrated by the evidence of record.  As noted above, the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) generally do not apply to periods of ACDUTRA, and even if they were there was evidence of preexisting hearing loss to the March to August 1985 period of service.  Further, the Appellant has no service-connected disabilities so as to warrant consideration of the secondary service connection provision of 38 C.F.R. § 3.310.  Therefore, the benefit sought on appeal must be denied.

ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for hearing loss, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

Entitlement to service connection for hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


